                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NANCY URDA
                                                                  CIVIL ACTION
           v.
                                                                  NO. 18-3282
 DARDEN RESTAURANTS, INC.

                                                           ORDER

          AND NOW, this 18th day of October 2018, for the reasons stated in the foregoing

memorandum, it is hereby ORDERED as follows:

          1.        Plaintiff’s Motion to Remand (ECF 2) is GRANTED; and

          2.        This case is REMANDED to the Court of Common Pleas of Philadelphia

County, Pennsylvania.

The clerk shall close this case.




                                                                             BY THE COURT:

                                                                             /s/ Michael M. Baylson

                                                                             Michael M. Baylson, U.S.D.J.



O:\CIVIL 18\18-3282 Urda v Darden Restaurants\18cv3282 Order 10182018.docx
